Citation Nr: 0118996	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-02 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 8, 1999 for 
the award of service connection for adenocarcinoma of the 
prostate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from April 1951 to 
January 1955 and from July 1955 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, granted service connection for adenocarcinoma of the 
prostate and assigned thereto an initial disability rating of 
100 percent, effective from June 8, 1999.  Thereafter, the 
appellant filed a timely notice of disagreement and 
substantive appeal pertaining solely to the effective date of 
the award.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  By a regulation that became effective on November 7, 
1996, prostate cancer was added to the list of diseases for 
which service connection could be established on a 
presumptive basis due to in-service exposure to herbicide 
agents (Agent Orange).

4.  The veteran was diagnosed with adenocarcinoma of the 
prostate in 1992. 

5.  On June 8, 1999, the veteran filed an original claim of 
entitlement to service connection for prostate cancer, 
secondary to in-service exposure to Agent Orange.

6.  A rating decision, dated in March 2000, granted service 
connection for adenocarcinoma of the prostate and assigned 
thereto an initial disability rating of 100 percent, 
effective from June 8, 1999. 


CONCLUSION OF LAW

An effective date of June 8, 1998 is warranted for the award 
of service connection for adenocarcinoma of the prostate. 38 
U.S.C.A. §§ 1110, 1116, 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.114, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Air 
Force from April 1951 to January 1955 and from July 1955 
through April 1975, including service in the Republic of 
Vietnam.

On June 8, 1999, the veteran filed a claim seeking 
entitlement to service connection for prostate cancer, 
secondary to his in-service exposure to Agent Orange.  
Private medical records submitted in support of the veteran's 
claim indicate that he was originally diagnosed with prostate 
cancer in 1992.  A March 1993 treatment report noted that he 
received definitive radiation treatment for his "carcinoma 
of the prostate, Stage B2, Gleason's score 6."  The report 
also noted that a computerized tomography examination of the 
abdomen and pelvis was found to be essentially unremarkable 
without significant adenopathy or evidence of metastasis.  

A treatment report, dated in August 1997, noted that the 
veteran's PSA was now 7.4 and that "we do have some evidence 
of disease progression."  After considering his various 
treatment options, the veteran started receiving Depot-Lupron 
drug therapy in December 1997, and continued doing so until 
August 1999.

In March 2000, the RO issued a rating decision that, in 
pertinent part, granted service connection for adenocarcinoma 
of the prostate and assigned thereto an initial disability 
rating of 100 percent, effective from June 8, 1999.  
Thereafter, the veteran filed a timely notice of disagreement 
and substantive appeal requesting assignment of an earlier 
effective date for the award.

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997), 
and cases cited therein.  

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claim in this case 
was pending on appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the appellant is 
entitled to have his claim adjudicated in accordance with 
this legislation.  Karnas, 1 Vet. App. 308.  

After reviewing the appellant's claims file, the Board 
concludes that the RO has complied with the notice and duty 
to assist provisions contained in the new law for purposes of 
the decision reached herein.  See VCAA §§ 3-4, 114 Stat. 
2096, 2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Specifically, the RO, in 
its June 2000 statement of the case (SOC) and its June 2001 
notice letter, provided the appellant with the applicable law 
and regulations relating to his claim herein.  The RO has 
secured the appellant's in-service treatment records, as well 
as his post-service treatment records, and the evidence of 
record is fully adequate to make a decision in this case.  
Accordingly, the Board concludes that no prejudice to the 
appellant will occur by the Board's consideration of this 
case at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and further development 
and expending of VA's resources is not warranted.

B.  Assignment of an Effective Date

As noted above, the RO's March 2000 rating decision granted 
service connection for adenocarcinoma of the prostate, and 
assigned for this condition an initial disability rating of 
100 percent, effective from June 8, 1999, the date on which 
the RO received the appellant's claim.

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of an application 
therefor. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2000).  
However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
Id.; see also Wright v. Gober, 10 Vet. App. 343, 346-48 
(1997).  

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 C.F.R. §§ 
3.160(b), 3.151(a) (2000).  Under certain circumstances, VA 
medical records may constitute an informal claim for increase 
or to reopen a compensation claim but this provision is not 
for application in an initial compensation claim for a 
disability.  38 C.F.R. § 3.157 (2000).  The effective date of 
service connection based upon the presumptive provision of 38 
C.F.R. § 3.307, 3.308, and 3.309 is the date entitlement 
arose, if the claim is received within one year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2)(ii).

The veteran contends that an earlier effective date for the 
grant of service connection for adenocarcinoma of the 
prostate is warranted as this disorder was first diagnosed in 
1992.  A review of the veteran's claims file indicates, 
however, that there is no record of a claim of entitlement to 
service connection for adenocarcinoma of the prostate prior 
to June 8, 1999.  

The veteran's service personnel records indicate that he was 
separated from active military service in April 1975.  His 
initial claim for service connection for adenocarcinoma of 
the prostate was received by the RO on June 8, 1999.  Under 
these circumstances, 38 C.F.R. § 3.400 provides for an 
effective date of June 8, 1999, the date which the 
appellant's claim for service connection was first received.  
In this case, however, the appellant's claim falls under an 
exception noted in 38 C.F.R. § 3.114.

C.  38 C.F.R. § 3.114 - Effect of Liberalizing Law 

The regulation 38 C.F.R. § 3.309(e) was amended effective 
November 7, 1996, to add prostate cancer to the list of 
diseases that would be accorded the rebuttable presumption of 
service connection based upon presumed exposure to herbicide 
agents in Vietnam, in accordance with the provisions of 38 
C.F.R. § 3.307(d).  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a); see also 38 U.S.C.A. § 5110(g).  If a 
claimant requests review of his claim within one year from 
the effective date of a liberalizing regulation, benefits may 
be authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  If a claimant requests 
review of his claim more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).  The intent of these 
provisions was to compensate claimants who might have been 
unaware or less diligent in filing a claim for benefits that 
they were otherwise entitled to by enactment of liberalizing 
legislation.  See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 
1997) (agreeing with the VA, the United States Court of 
Appeals for the Federal Circuit stated that the legislative 
history surrounding the enactment of section 5110(g) was to 
allow the VA to identify potential beneficiaries and apply 
the provisions of liberalized laws without necessity of a 
potential beneficiary filing post-enactment claims).

As the veteran's claim was received more than one year after 
the effective date of 38 C.F.R. § 3.309(e), i.e., November 7, 
1996, the assignment of an effective date one-year prior to 
the receipt of his claim is the appropriate effective date. 
38 C.F.R. § 3.114(a)(3).  Accordingly, the evidence herein 
warrants assignment of an effective date of June 8, 1998, for 
the appellant's grant of service connection for 
adenocarcinoma of the prostate.

The RO rejected application of 38 C.F.R. § 3.114(a)(3) 
"since the evidence fails to show the veteran's prostate 
cancer was active on 11-07-96, the date the law changed."  
In this case (setting the effective date for a grant of 
service connection), proper application of 38 C.F.R. § 
3.114(a)(3) is determined by looking to the existence of this 
condition rather than its level of severity.  Although deemed 
inactive (or in remission), there is no evidence of record 
indicating that the appellant's condition had been 
successfully cured as of the effective date of this change in 
the law.  In fact, the evidence of record indicates that this 
condition has continued to exist and has progressed in 
severity.  


ORDER

An effective date of June 8, 1998 is granted for the award of 
service connection for adenocarcinoma of the prostate.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

